Exhibit 10(iii)(A)(88)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE CASH AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below a Performance Cash
Award (“Performance Cash Award”) to be settled     % in cash and     % in
Shares. The terms and conditions of the Performance Cash Award are set forth in
this Award Agreement (this “Agreement”) and The Interpublic Group of Companies,
Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.

PERFORMANCE CASH AWARD AGREEMENT

 

 

Date of Award

 

  

 

<date>

 

  

Participant’s Name        <name>

 

    

 

Target Amount to be Paid Upon Vesting         <amount>.

    

 

Performance Period

 

                        through                                 .

 

Vesting Date   

Subject to the (i) provisions of the Plan and (ii) Participant’s execution of
the non-solicitation and non-service agreement that is attached hereto as
Exhibit B, the scheduled vesting date is the third anniversary of the Date of
Award, or such later date as specified in the following paragraph.

Notwithstanding any other provision of this Agreement, if the audit of the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment Amount (as defined below) is paid.
Except as otherwise provided in the Plan, any portion of this Performance Cash
Award that is not vested on the date the Participant ceases to be an employee of
the Company and its Affiliates shall be forfeited.

Actual Payment Amount    The “Actual Payment Amount” (to the extent vested)
shall be between 0 and __ times the “Target Amount to be Paid Upon Vesting,” as
determined by the Committee based on performance against the financial metrics
described in the Award Letter from Interpublic (the “Performance Criteria”).
Payment Date    Subject to the vesting conditions set forth herein and the
provisions of the Plan, the Actual Payment Amount shall be paid to the
Participant during the calendar year prescribed by Section 8(b) of the Plan no
later than the last day of the “applicable 2 1/2 month period,” as defined in
Treas. Reg. Section 1.409A-1(b)(4)(i)(A).

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as expressly provided herein, in case of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

Please (i) review the rest of this Agreement, the Plan document and the
non-solicitation and non-service agreement attached hereto as Exhibit B, and
(ii) execute the Agreement and Exhibit B by checking the box below.

By checking the box below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
“Forfeiture of Award”) and (ii) the non-solicitation and non-service agreement
attached hereto as Exhibit B.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

Fabrizio Alcobe-Fierro

Senior Vice President, Global Compensation

I have read this Agreement, the Plan, and Exhibit B and I understand and agree
to their terms and conditions.

 

 

Participant’s Signature, to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE CASH AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding amount that is payable pursuant to this Performance Cash Award.
Except in the case of death, Disability, or a Change of Control, no payment
shall be made pursuant to this Performance Cash Award before the Committee has
certified in writing that the Performance Criteria and all other material terms
of this Performance Cash Award have been satisfied. Withholding    As set forth
in the Plan, the Company may be required to withhold income and employment taxes
when the Performance Cash Award is paid to the Participant. The Participant
remains responsible at all times for paying any income and employment taxes with
respect to this Performance Cash Award. If the Participant relocates to another
jurisdiction, the Participant is responsible for notifying the Company of such
relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates are responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Compliance with Local Laws    Notwithstanding anything to the contrary contained
in this Agreement, the Company may, in its sole discretion, settle any
vested award in the form of a cash payment to the extent settlement in Shares is
prohibited under local law, or would require the Participant, the Company or the
employer to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (or country of employment, if different).
Forfeiture of Award    Before accepting this Award, the Participant must
disclose to the Company in writing all grants to the Participant of options,
shares and other equity rights with respect to any Subsidiary of the Company
(“Subsidiary Grants”) that are still outstanding. Failure to disclose in writing
the existence of any such outstanding Subsidiary Grants shall result in
immediate cancellation and forfeiture of the Award set forth in this Agreement,
unless the Compensation Committee determines in its sole discretion that such
failure was reasonable under the circumstances. Interpretation and Construction
   This Agreement and the Plan shall be construed and interpreted by the
Committee, in its sole discretion. Any interpretation or other determination by
the Committee (including, but not limited to, correction of any defect or
omission and reconciliation of any inconsistency in the Agreement or the Plan)
shall be binding and conclusive. Entire Understanding    This Agreement, the
Award Letter from Interpublic, the terms of the Plan and the non-solicitation
and non-service agreement attached hereto as Exhibit B constitute the entire
understanding between the Participant and the Company and its Affiliates
regarding this Performance Cash Award. Any prior agreements, commitments, or
negotiations concerning this Performance Cash Award are superseded.

 

-2-